DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.	
3.	Applicant elected claims 1-10 and 19-28 of Group I to expedite prosecution, without traverse.

    PNG
    media_image1.png
    739
    542
    media_image1.png
    Greyscale
4.	Figure 3 of the application illustrates the claimed invention.











Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berglund et al. (US 2017/0338875 A1).
	Regarding claims 1 and 19, Berglund et al. disclose a method for wireless communications at a first wireless device, comprising:
	receiving a first indication associated with the first wireless device, wherein the first indication indicates a communication direction for the first wireless device for each of a plurality of time periods for a time interval ([0015]: “obtaining first feedback information originating from a wireless device relating to a multi-antenna transmission based on a first beamforming configuration enabling beamforming according to a first beam form”);
	receiving a second indication associated with a second wireless device, wherein the second indication indicates a communication direction for the second wireless device for each of the plurality of time periods for the time interval [0015]: “obtaining second feedback information originating from the wireless device relating to a multi-antenna transmission based on a second different beamforming configuration enabling beamforming according to a second, different beam form”); and
	adjusting a communication configuration for at least a set of time periods of the plurality of time periods based at least in part on a communication direction mismatch, wherein the communication direction mismatch is based at least in part on the first indication and the second indication ([0015]: “determining, based on the first feedback information and the second feedback information, a third beamforming configuration for the multi-antenna system including a third port-to-antenna mapping to enable beamforming according to a third beam form.”)

    PNG
    media_image2.png
    783
    642
    media_image2.png
    Greyscale

7.	Claim(s) 1, 7, 19 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2014/0192727 A1).
	Regarding claims 1 and 19, Liu et al. disclose a method for wireless communications at a first wireless device, comprising:
	receiving a first indication associated with the first wireless device, wherein the first indication indicates a communication direction for the first wireless device for each of a plurality of time periods for a time interval (R;
	receiving a second indication associated with a second wireless device, wherein the second indication indicates a communication direction for the second wireless device for each of the plurality of time periods for the time interval; and
	adjusting a communication configuration for at least a set of time periods of the plurality of time periods based at least in part on a communication direction mismatch, wherein the communication direction mismatch is based at least in part on the first indication and the second indication.
	
    PNG
    media_image3.png
    519
    630
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    709
    597
    media_image4.png
    Greyscale

([0016]: “The user equipment comprises at least two transmit antennas and e.g. two power amplifiers in the user equipment capable of OLBF for HSPA...the user equipment may adjust the beam by adjusting the phase bias between two transmit antennas based on the received TPCs.”)
	([0037]: “by comparing the received TPC commands corresponding to the two opposite beam directions, the user equipment determined which direction is correct for beam adjustment and the uplink precoding vector is determined accordingly.”)
	([0127]: “wherein the user equipment 110 knows the accurate TCP delay.  In each period of channel sounding, the two TPC commands corresponding to the channel sounding in two opposite directions may be identified after precise TCP delay value is obtained, i.e. determined by the user equipment 110.  Further, the user equipment 110 may determine the correct uplink precoding vector based on the identified TPC commands received from the network node 120.”)

	Regarding claims 7 and 25, Liu et al. teach wherein the plurality of time periods comprises plurality of symbols and wherein the time interval comprises a slot.  (see figure 4A and 4B).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 2014/0192727 A1).
	Regarding claims 4 and 22, Liu et al. disclose wherein adjusting the communication comprises:
	transmitting a beam switch request for communications by the first wireless device during at least the set of time periods.
	([0158]: “The user equipment 110 may comprise, according to some embodiments, at least two transmission antennas 111, 112 whereby one transmission antenna 111 of the at least two transmission antennas 111, 112, configured for Open Loop Antenna Switching, signals transmitted in the uplink may be adjusted by selecting one transmission antenna 111 of the at least two transmission antenna 111, 112 for the uplink transmission, i.e. for transmitting signals in the uplink to be received by the network node 120.”)
	
    PNG
    media_image5.png
    525
    630
    media_image5.png
    Greyscale

	Although Liu et al. do not precisely teach the user equipment transmits beam switch request, it would have been obvious those having ordinary skills in the art before the effective filing date of the claimed invention to implement the beam switch request feature so that the base station 120 and the user equipment 110 can be communicated properly.

10.	Claim(s) 5, 6 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 2014/0192727 A1) in view of Odachi et al. (US 6,377,213 B1).
	Regarding claims 5-6 and 23-24, Liu et al. fails to teach wherein adjusting the communication configuration comprises:
	generating a beam null in an interference direction of the second wireless device.
	Odachi et al. in the same field of invention, teach “A technique of estimating a wave arrival direction has been used for various kinds of controls, such as, for example, a tracking of a flying object or a detecting of its arrival direction by radar, a control of directing a beam pattern to a specific mobile station or, on the contrary, not directing a beam pattern to a specific mobile station, from an antenna at a base station of a mobile radio communication system, and a detection of an arrival direction of an interference wave and forming a null of a beam pattern to this direction, and the like.”), col. 1, lines 15-25.
	(“This method is characterized in that the method is generally called a high-resolution method as the wave arrival direction is estimated by utilizing the null of the beam pattern, and that it is possible to simultaneously estimate directions of arrival waves by the number of “the number of antenna elements minus one”.
	Therefore it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Odachi et al. with Liu et al. so to detect an arrival direction of an interference wave and forming a null of a beam pattern to this direction.
	

11.	Claims 3, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 2014/0192727 A1) in view of WO 2009/023681 A1, herein refer D1.
	Regarding claims 3 and 21, Liu et al. fails to teach wherein adjusting the communication configuration comprises:
	adapting a modulation and coding scheme for the at least the set of time periods.
	D1 in the same field of invention, discloses ([0059]: “The transmitter may adjust the S CQI or MCS values, e.g., to account for different in the transmit power used by the receiver to determine the CQI or MCS information and the transmit power used by the transmitter for the MIMO transmission.  The transmitter may encoded and modulate the S symbol streams in accordance with the S CQI or MSC values.  The transmitter may also perform precoding for S symbol streams based on S columns of the precoding matrix.”

    PNG
    media_image6.png
    519
    874
    media_image6.png
    Greyscale


 ([0049]: “An overall MIMO channel from receiver 320 to transmitter 310 may be composed of the transmit chains for the R antenna at receiver 320, the MIMO channel, and the receive chains for the T antennas at transmitter 310.  The responses of the transmit and receive chains at transmitter 310 may not match the response of the transmit and receive chains at receiver 320.  Calibration may be performed to determine a calibration matrix that may be applied (e.g. at transmitter 310) to account for the differences between the response of the transmit and receive chains at transmitter 310 and receiver 320.”
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine D1 with Liu et al. so to adjust mismatch in transmit and receive antennas.
	
	Regarding claims 8, 9 and 25-27, D1 teach wherein the communication direction for the first wireless device is based at least in part on an uplink symbol, a downlink symbol, a flexible symbol, or a gap symbol.
	([0054]: “Transmitter 310 may scale the S symbol streams based on the transmit power used for these symbol streams.  Transmitter 310 may also perform precoding for the S symbol streams based on the precoding matrix W selected by transmitter 310 (also step 10).”

	Regarding claims 10 and 28, D1 further teach wherein the communication direction mismatch is based at least in part on an uplink direction indicated by the first indication for the set of time periods and a downlink direction indicated by the second indication for the set of time periods.

    PNG
    media_image7.png
    436
    753
    media_image7.png
    Greyscale

Allowable Subject Matter
12.	Claims 2 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412